               Case 18-10601-MFW                 Doc 2395         Filed 05/31/19          Page 1 of 22



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
The Weinstein Company Holdings LLC, et al.,1                    : Case No. 18-10601 (MFW)
                                                                :
                  Debtors.                                      : (Jointly Administered)
                                                                :
-------------------------------------------------------------- x
                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                        FOR HEARING ON JUNE 4, 2019 AT 2:00 P.M. (ET)2


     AS NO MATTERS ARE SCHEDULED TO GO FORWARD, THE HEARING HAS BEEN
                 CANCELLED AT THE DIRECTION OF THE COURT.


I.       CONTINUED MATTERS:

         1.        Debtors’ Motion for Entry of Orders (I)(A) Approving Bidding Procedures for
                   Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse
                   Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of
                   Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of
                   Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and
                   Assignment Procedures and (F) Granting Related Relief and (II)(A) Approving
                   Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens,
                   Claims, Interests and Encumbrances, (B) Approving Assumption and Assignment
                   of Executory Contracts and Unexpired Leases and (C) Granting Related Relief
                   [Docket No. 8 - filed March 20, 2018]

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                         Objections / Response Deadline:

                            Notice at Docket No. 216: April 30, 2018 at 4:00 p.m. (ET); extended
                            until May 3, 2018 at 4:00 p.m. (ET) for Nu Image, Inc., Sony,
                            Bunim/Murray Productions, Universal Music Enterprises, a division of
                            UMG Recordings, Inc., Universal Music Corp., Songs of Universal, Inc.,

1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
Due to the large number of Debtors in these cases, which are being jointly administered for procedural purposes only, a
complete list of the Debtors and the last four digits of their federal tax identification numbers are not provided herein. A
complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
http://dm.epiq11.com/twc.
2
  The hearing was scheduled to be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for
the District of Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801.



RLF1 21323744v.1
               Case 18-10601-MFW         Doc 2395     Filed 05/31/19    Page 2 of 22



                         Universal Tunes, a division of Songs of Universal Inc., Capitol Christian
                         Music Group, and CMG Publishing, Interscope Records, a division of
                         UMG Recordings, Inc., and any other Universal Music entity, Angry
                         Blonde Productions, Inc., Shady Records, Inc., Shroom Shady Music,
                         LLC, and Marshall B. Mathers (entities as part of a transaction with
                         Interscope Records, a Universal entity)

                         Notice at Docket No. 282: May 3, 2018 at 4:00 p.m. (ET); extended until
                         May 7, 2018 at 4:00 p.m. (ET) for A&E Television Networks, LLC (and
                         its related entities, including Lifetime Entertainment Services)

                         Notice at Docket No. 482: May 7, 2018 at 4:00 p.m. (ET); extended until
                         May 15, 2018 at 4:00 p.m. (ET) for Saving Santa The Movie, Ltd. and
                         until May 16, 2018 at 4:00 p.m. (ET) for Jeff Abbott

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                         Objections Received: See Exhibit A attached hereto.

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                   Objections Received That Are Scheduled to Be Heard:

                   A.    Objection of Interested Party Studiocanal S.A.S. to Assumption and
                         Assignment of Executory Contract, and Reservation of Rights [Docket
                         No. 1814 – filed December 4, 2018]

                   B.    [Redacted] Declaration of Ron Halpern in Support of Objection of
                         Interested Parties Studiocanal S.A.S. to Assumption and Assignment of
                         Executory Contracts, and Reservation of Rights [Docket No. 1815 - filed
                         December 4, 2018]

                   C.    [SEALED] ‘Exhibit A’ to Declaration of Ron Halpern in Support of
                         Objection of Interested Parties Studiocanal S.A.S. to Assumption and
                         Assignment of Executory Contracts, and Reservation of Rights [Docket
                         No. 1816 - filed December 4, 2018]

                   D.    Supplemental Objection of Interested Party Studiocanal S.A.S. to
                         Assumption and Assignment of Executory Contract, and Reservation of
                         Rights [Docket No. 2205 – filed March 20, 2019]

                   E.    Declaration Of Kathy A. Jorrie In Support Of Supplemental Objection of
                         Interested Parties Studiocanal S.A.S. to Assumption and Assignment of
                         Executory Contracts, And Reservation of Rights [Docket No. 2206 – filed
                         March 20, 2019]

                   F.    Supplemental Declaration of Ron Halpern In Support of Supplemental
                         Objection of Interested Parties Studiocanal S.A.S. To Assumption And
                         Assignment of Executory Contracts, And Reservation of Rights [Docket
                         No. 2207 – filed March 20, 2019]

                                                 2
RLF1 21323744v.1
               Case 18-10601-MFW           Doc 2395       Filed 05/31/19      Page 3 of 22



                   Related Documents:

                   i.      Notice of Second Supplemental Potential Assumption and Assignment of
                           Executory Contracts or Unexpired Leases and Cure Amounts [Docket No.
                           482 - filed April 27, 2018]

                   ii.     Order (I) Authorizing the Sale of All or Substantially All of the Debtors’
                           Assets Free and Clear of All Liens, Claims, Interests, Encumbrances and
                           Other Interests, (II) Authorizing the Assumption and Assignment of
                           Certain Executory Contracts and Unexpired Leases in Connection
                           Therewith, and (III) Granting Related Relief [Docket No. 846 - entered
                           May 9, 2018]

                   iii.    Notice of Filing of Final List of Potentially Assume Contracts and Leases
                           [Docket No. 860 - filed May 10, 2018]

                   iv.     Order Approving Amendment to Asset Purchase Agreement Entered Into
                           By and Between the Debtors and Lantern Entertainment LLC [Docket No.
                           1220 - entered July 11, 2018] 3

                   v.      Notice of Filing of List of Assumed Contracts Pursuant to Sale Order
                           [Docket No. 1457 - filed September 5, 2018]

                   vi.     Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                           Sale Order [Docket No. 846] [Docket No. 1512 – filed September 20,
                           2018]

                   vii.    Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                           Sale Order [Docket No. 1665 - filed November 5, 2018]

                   viii.   Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                           Sale Order [Docket No. 1695 - filed November 8, 2018]

                   ix      Order Pursuant to Bankruptcy Code Section 107(b), Bankruptcy Rule
                           9018 and Local Rule 9018-1(b) Authorizing Interested Party Studiocanal
                           S.A.S. to File Under Seal Declaration of Ron Halpern in Support of
                           Objection of Interested Party Studiocanal S.A.S. to Assumption and
                           Assignment of Executory Contracts, and Reservation of Rights [Docket
                           No. 1943 - entered January 7, 2019]

                   x.      Omnibus Reply of Lantern Entertainment LLC to Objections to
                           Assumption and Assignment of Distribution Agreements Filed by (A) Sun


3
  On March 19, 2019, Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) filed the Notice of Legal
Name Change [Docket No. 2201] identifying that Lantern Entertainment LLC (“Lantern”) changed its name with
the Secretary of State for the State of Delaware to Spyglass Media Group, LLC. References to Lantern are now
references to Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC).

                                                     3
RLF1 21323744v.1
               Case 18-10601-MFW          Doc 2395      Filed 05/31/19    Page 4 of 22



                          Distribution Group S.A. and (B) Studiocanal S.A.S. [Docket No. 2118 -
                          filed February 21, 2019]

                   Status: The Debtors understand that Studiocanal S.A.S. and Spyglass Media
                           Group, LLC (f/k/a Lantern Entertainment LLC) have agreed to continue
                           the hearing on this matter to the next omnibus hearing date, with any such
                           further adjournment to be agreed upon by the parties, as it relates to the
                           issues raised by Studiocanal S.A.S. The status of the remaining
                           outstanding cure objections, assumption and assignment objections, and
                           other related objections received is noted on Exhibit A attached hereto.

         2.        Debtors’ Statement Regarding Contracts to Be Transferred Pursuant to the Asset
                   Purchase Agreement with Lantern Entertainment LLC [Docket No. 1003 - filed
                   June 8, 2018]

                   Objection / Response Deadline:       June 18, 2018 at 4:00 p.m. (ET); extended
                                                        for certain of the parties listed on Exhibit B
                                                        attached hereto.

                   Objections / Responses Received:     See Exhibit B attached hereto.

                   Related Documents: None at this time.

                   Status: The status of the outstanding objections received is noted on Exhibit B
                           attached hereto.

         3.        Notice of Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No.
                   1457 - filed September 5, 2018]

                   Objection / Response Deadline:       September 17, 2018 at 4:00 p.m. (ET);
                                                        extended by agreement for Portfolio
                                                        Funding Company LLC I to June 17, 2019
                                                        at 5:00 p.m. (PT)/8:00 p.m. (ET) with
                                                        respect to the Notices at Docket Nos. 1457,
                                                        1512, 1665 and 1695.

                   Objections / Responses Received:     See Exhibit C attached hereto.

                   Related Documents:

                   i.     Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 846] [Docket No. 1512 – filed September 20,
                          2018]

                   ii.    Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1665 - filed November 5, 2018]




                                                    4
RLF1 21323744v.1
               Case 18-10601-MFW          Doc 2395     Filed 05/31/19    Page 5 of 22



                   iii.   Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1695 - filed November 8, 2018]

                   iv.    Omnibus Objection of Lantern Entertainment LLC to (I) Supplemental
                          Objection and Joint Motion of SLP Contract Counterparties to Clarify Sale
                          Order; (II) Motion of Executory Contract Counterparties for Order
                          Confirming That Counterparties’ Agreements Have Been Designated by
                          Lantern for Assumption and Assignment; and (III) The Official
                          Committee of Unsecured Creditors’ (I) Objection to Supplemental Notice
                          of Filing of List of Assumed Contracts Pursuant to Sale Order and
                          (B) Joinder to the Motion of Executory Contract Counterparties for Order
                          Confirming That Counterparties’ Agreements Have Been Designated By
                          Lantern for Assumption and Assignment [Docket No. 1939/Adv. Case No.
                          18-50924 (MFW) Docket No. 25 - filed January 7, 2019]

                   v.     Declaration of Irwin Reiter in Support of Omnibus Objection of Lantern
                          Entertainment LLC to (I) Supplemental Objection and Joint Motion of
                          SLP Contract Counterparties to Clarify Sale Order; (II) Motion of
                          Executory Contract Counterparties for Order Confirming That
                          Counterparties’ Agreements Have Been Designated by Lantern for
                          Assumption and Assignment; and (III) The Official Committee of
                          Unsecured Creditors’ (I) Objection to Supplemental Notice of Filing of
                          List of Assumed Contracts Pursuant to Sale Order and (B) Joinder to the
                          Motion of Executory Contract Counterparties for Order Confirming That
                          Counterparties’ Agreements Have Been Designated By Lantern for
                          Assumption and Assignment [Docket No. 1940/Adv. Case No. 18-50924
                          (MFW) Docket No. 26 - filed January 7, 2019]

                   vi.    [SEALED] Omnibus Objection of Lantern Entertainment LLC to
                          (I) Supplemental Objection and Joint Motion of SLP Contract
                          Counterparties to Clarify Sale Order; (II) Motion of Executory Contract
                          Counterparties for Order Confirming That Counterparties’ Agreements
                          Have Been Designated by Lantern for Assumption and Assignment; and
                          (III) The Official Committee of Unsecured Creditors’ (I) Objection to
                          Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order and (B) Joinder to the Motion of Executory Contract
                          Counterparties for Order Confirming That Counterparties’ Agreements
                          Have Been Designated By Lantern for Assumption and Assignment
                          [Docket No. 1944/Adv. Case No. 18-50924 (MFW) Docket No. 28 - filed
                          January 7, 2019]

                   vii.   [SEALED] Declaration of Irwin Reiter in Support of Omnibus Objection
                          of Lantern Entertainment LLC to (I) Supplemental Objection and Joint
                          Motion of SLP Contract Counterparties to Clarify Sale Order; (II) Motion
                          of Executory Contract Counterparties for Order Confirming That
                          Counterparties’ Agreements Have Been Designated by Lantern for
                          Assumption and Assignment; and (III) The Official Committee of

                                                  5
RLF1 21323744v.1
               Case 18-10601-MFW          Doc 2395      Filed 05/31/19    Page 6 of 22



                          Unsecured Creditors’ (I) Objection to Supplemental Notice of Filing of
                          List of Assumed Contracts Pursuant to Sale Order and (B) Joinder to the
                          Motion of Executory Contract Counterparties for Order Confirming That
                          Counterparties’ Agreements Have Been Designated By Lantern for
                          Assumption and Assignment [Docket No. 1945/Adv. Case No. 18-50924
                          (MFW) Docket No. 29 - filed January 7, 2019]

                   ix.    Omnibus Reply of Lantern Entertainment LLC to Objections to
                          Assumption and Assignment of Distribution Agreements Filed by (A) Sun
                          Distribution Group S.A. and (B) Studiocanal S.A.S. [Docket No. 2118 –
                          filed February 21, 2019]

                   Status: The Debtors understand that Studiocanal S.A.S. and Spyglass Media
                           Group, LLC (f/k/a Lantern Entertainment LLC) have agreed to continue
                           the hearing on this matter to the next omnibus hearing date, with any such
                           further adjournment to be agreed upon by the parties, as it relates to the
                           issues raised by Studiocanal S.A.S. The status of the remaining
                           outstanding objections received is noted on Exhibit C attached hereto.

         4.        Motion of Lantern Entertainment LLC to File Under Seal Distribution
                   Agreements Referenced in the Omnibus Reply of Lantern Entertainment LLC to
                   Objections to Assumption and Assignment of Distribution Agreements Filed by
                   (A) Sun Distribution Group S.A. and (B) Studiocanal S.A.S. [Docket No. 2120 -
                   filed February 21, 2019]

                   Objections / Responses Received:     None to date.

                   Related Documents: None to date.

                   Status: The Debtors understand that Studiocanal S.A.S. and Spyglass Media
                           Group, LLC (f/k/a Lantern Entertainment LLC) have agreed to continue
                           the hearing on this matter to the next omnibus hearing date, with any such
                           further adjournment to be agreed upon by the parties.

         5.        Debtors’ Application Pursuant to 11 U.S.C. §§ 327(e) and 328(a) to Retain and
                   Employ Bernstein Litowitz Berger & Grossmann, LLP as Special Litigation
                   Counsel to the Debtors Nunc Pro Tunc to May 1, 2019 [Docket No. 2337 – filed
                   May 1, 2019]

                   Objection / Response Deadline:       May 15, 2019 at 4:00 p.m. (ET); extended
                                                        by agreement to May 20, 2019 at 4:00 p.m.
                                                        (ET) for the Office of the United States
                                                        Trustee (the “UST”)

                   Objections / Responses Received:

                   A.     Informal comments from the UST


                                                    6
RLF1 21323744v.1
               Case 18-10601-MFW          Doc 2395      Filed 05/31/19   Page 7 of 22



                   B.     Objection of the New York State Attorney General and Tort Claimants to,
                          and Request to Adjourn for 30 Days, Debtors’ Application Pursuant to 11
                          U.S.C. §§ 327(e) and 328(a) to Retain and Employ Bernstein Litowitz
                          Berger & Grossmann, LLP as Special Litigation Counsel to the Debtors
                          Nunc Pro Tunc to May 1, 2019 [Docket No. 2362 – filed May 15, 2019]

                   C.     Limited Objection of the Official Committee of Unsecured Creditors to
                          Debtors’ Application Pursuant to 11 U.S.C. §§ 327(e) and 328(a) to Retain
                          and Employ Bernstein Litowitz Berger & Grossmann, LLP as Special
                          Litigation Counsel to the Debtors Nunc Pro Tunc to May 1, 2019 [Docket
                          No. 2363 – filed May 15, 2019]

                   Related Documents:

                   i.     Reply to Objections to Debtors' Application Pursuant to 11 U.S.C. §§
                          327(e) and 328(a) to Retain and Employ Bernstein Litowitz Berger &
                          Grossmann, LLP as Special Litigation Counsel to the Debtors Nunc Pro
                          Tunc to May 1, 2019 [Docket No. 2371 – filed May 20, 2019]

                   ii.    Order Granting the Emergency Motion of the Official Committee of
                          Unsecured Creditors to Adjourn Hearing on Debtors’ Application
                          Pursuant to 11 U.S.C. §§ 327(e) and 328(a) to Retain and Employ
                          Bernstein Litowitz Berger & Grossmann, LLP as Special Litigation
                          Counsel to the Debtors Nunc Pro Tunc to May 1, 2019 [Docket No. 2382
                          – entered May 23, 2019]

                   iii.   Notice of Special Purpose Hearing [Docket No. 2394 – filed May 31,
                          2019]

                   Status: The hearing on this matter has been continued to the special purpose
                           hearing scheduled for June 11, 2019 at 10:30 a.m. (ET).

         6.        Debtors’ Motion for an Order (I) Converting Their Chapter 11 Cases to Cases
                   Under Chapter 7 of the Bankruptcy Code and (II) Granting Related Relief
                   [Docket No. 2357 – filed May 14, 2019]

                   Objection / Response Deadline:       May 28, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                   A.     Objection of High Technology Video, Inc. [Docket No. 2388 – filed May
                          28, 2019]

                   B.     Response of Michael Harold Jensen [Docket No. 2389 – filed May 28,
                          2019]

                   C.     Statement and Reservation of Rights of MUFG Union Bank, N.A. and
                          UnionBanCal Equities, Inc. Regarding Debtors’ Motion for an Order (I)

                                                    7
RLF1 21323744v.1
               Case 18-10601-MFW         Doc 2395     Filed 05/31/19    Page 8 of 22



                         Converting Their Chapter 11 Cases to Cases Under Chapter 7 of the
                         Bankruptcy Code and (II) Granting Related Relief [Docket No. 2390 –
                         filed May 28, 2019]

                   Related Documents:

                   i.    Notice of Motion and Hearing [Docket No. 2365 – filed May 16, 2019]

                   ii.   Notice of Special Purpose Hearing [Docket No. 2394 – filed May 31,
                         2019]

                   Status: The hearing on this matter has been continued to the special purpose
                           hearing scheduled for June 11, 2019 at 10:30 a.m. (ET).

Dated: May 31, 2019
       Wilmington, Delaware
                                        /s/ David T. Queroli
                                        RICHARDS, LAYTON & FINGER, P.A.
                                        Mark D. Collins (No. 2981)
                                        Paul N. Heath (No. 3704)
                                        Zachary I. Shapiro (No. 5103)
                                        Brett M. Haywood (No. 6166)
                                        David T. Queroli (No. 6318)
                                        One Rodney Square
                                        920 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701

                                        - and -

                                        CRAVATH, SWAINE & MOORE LLP
                                        Paul H. Zumbro (admitted pro hac vice)
                                        George E. Zobitz (admitted pro hac vice)
                                        Karin A. DeMasi (admitted pro hac vice)
                                        Worldwide Plaza
                                        825 Eighth Avenue
                                        New York, New York 10019
                                        Telephone: (212) 474-1000
                                        Facsimile: (212) 474-3700

                                        Attorneys for the Debtors and Debtors in Possession




                                                  8
RLF1 21323744v.1
                                    Case 18-10601-MFW          Doc 2395     Filed 05/31/19    Page 9 of 22



                     Exhibit A - Cure Objections, Assumption and Assignment Objections, and Other Related Objections

Tab                 Respondent                                                                   Status

  A.                Timur Bekmambetov, Bazelevs U.S., Inc., Tengri, Inc., and Mirsand The hearing on this matter has been
                    Limited [Docket No. 454 - filed April 26, 2018] [Supplemental Objection at continued to the next omnibus hearing date.
                    Docket No. 666 - filed May 2, 2018]

  B.                Beta Film GmbH [Docket No. 501 - filed April 27, 2018]                      The hearing on this matter has been
                                                                                                continued to the next omnibus hearing date.
  C.                Viacom International Inc. [Docket No. 511 - filed April 30, 2018]           The hearing on this matter has been
                                                                                                continued to the next omnibus hearing date.
  D.                Cross City Films Ltd. [Docket No. 522 - filed April 30, 2018]               On October 18, 2018, the Court entered an
                                                                                                order [Docket No. 1615] approving a
                                                                                                stipulation regarding this matter.
                                                                                                Accordingly, certain portions of this matter
                                                                                                are moot. The unresolved portions of this
                                                                                                matter have been continued to the next
                                                                                                omnibus hearing date.
  E.                Black Bear Pictures [Docket No. 527 - filed April 30, 2018] [Declaration at The hearing on this matter has been
                    Docket No. 530 - April 30, 2018]                                            continued to the next omnibus hearing date.

  F.                The Bully Project, LLC and Lee Hirsch [Docket No. 532 - filed April 30, The hearing on this matter has been
                    2018]                                                                   continued to the next omnibus hearing date.




 RLF1 21307306v.1
                                    Case 18-10601-MFW         Doc 2395      Filed 05/31/19   Page 10 of 22



Tab                 Respondent                                                                    Status

  G.                Studiocanal S.A.S. (“Studiocanal”), Gaumont S.A. (“Gaumont”), Wild     The Court entered orders approving a
                    Bunch, S.A. (“Wild Bunch”), Delta Last Legion Ltd., Quinta             stipulation attached thereto resolving certain
                    Communications S.A., and Orange Studio (Formerly Studio 37) (“Orange   portions of this matter at Docket Nos. 1607,
                    Studio”) [Docket No. 533 - filed April 30, 2018] [Docket No. 597 - filed
                                                                                           1670, 1676 and 1677 for Studiocanal,
                    April 30, 2018] [Declarations at Docket Nos. 618, 620, 621, 669, 670, 673 -
                                                                                           Gaumont, Wild Bunch and Orange Studio,
                    filed April 30, 2018 and May 2, 2018] [Supplemental Objection at Docketrespectively. The unresolved portions of this
                    No. 818 - filed May 7, 2018] [Supplemental Objection at Docket No. 2205matter relating to Studiocanal have been
                    – filed March 20, 2019] [Supplemental Declarations at Docket Nos. 2206 continued to the next omnibus hearing date,
                    and 2207 – filed March 20, 2019]                                       and any further adjournment will be agreed
                                                                                           upon by Studiocanal and Spyglass Media
                                                                                           Group, LLC (f/k/a Lantern Entertainment
                                                                                           LLC).
  H.                Jennifer Lawrence and Floffin, Inc. Concerning the Film Silver Linings The objection is being held in abeyance
                    Playbook [Docket No. 543 - filed April 30, 2018]                       pending the appeal at Docket No. 2065.

  I.                JPC Enterprises, Inc., New Crime Productions, LLC, Cusack Enterprises, The hearing on this matter has been
                    LLC, and John Cusack [Docket No. 547 - filed April 30, 2018]           continued to the next omnibus hearing date.

  J.                Miramax Film NY, LLC [Sealed at Docket No. 561 - filed April 30, 2018; The hearing on this matter has been
                    Redacted at Docket No. 564 - filed April 30, 2018] [Supplemental continued to the next omnibus hearing date.
                    Objection at Docket No. 722 - filed May 3, 2018]

  K.                Entertainment One [Docket No. 566 - filed April 30, 2018]                    The hearing on this matter has been
                                                                                                 continued to the next omnibus hearing date.
  L.                Jerry’s Brother, Inc., and David S. Zucker [Docket No. 572 - filed April 30, The objection is being held in abeyance
                    2018]                                                                        pending the appeal at Docket No. 2065.




                                                                        2
 RLF1 21307306v.1
                                   Case 18-10601-MFW         Doc 2395        Filed 05/31/19   Page 11 of 22



Tab                 Respondent                                                                  Status

  M.                AB Svensk Filmindustri [Docket No. 577 - filed April 30, 2018]           This matter is resolved subject to the terms
                                                                                             set forth in the Stipulation By and Among
                                                                                             the Debtors, Spyglass Media Group,
                                                                                             LLC (f/k/a Lantern Entertainment LLC), and
                                                                                             AB Svensk Filmindustri Regarding
                                                                                             Assumption and Assignment of Certain
                                                                                             Foreign Distribution Agreements (the
                                                                                             “Stipulation”). The Court entered an order
                                                                                             approving the Stipulation at Docket No.
                                                                                             2380.
  N.                Dynamic ‘88 Productions, Inc., George Clooney, Good Lie, Inc., and Grant The objection is being held in abeyance
                    Heslov [Docket No. 578 - filed April 30, 2018]                           pending the appeal at Docket No. 2065.

  O.                Estate of Wes Craven [Docket No. 580 - filed April 30, 2018]            The objection is being held in abeyance
                                                                                            pending the appeal at Docket No. 2065.
  P.                Sabajka Productions II, Inc., and Julia Roberts [Docket No. 585 - filed The objection is being held in abeyance
                    April 30, 2018]                                                         pending the appeal at Docket No. 2065.

  Q.                IT Follows Productions LLC [Docket No. 586 - filed April 30, 2018]       The hearing on this matter has been
                                                                                             continued to the next omnibus hearing date.
  R.                Meryl Streep [Docket No. 588 - filed April 30, 2018]                     The objection is being held in abeyance
                                                                                             pending the appeal at Docket No. 2065.
  S.                PC Films, LLC, Willie Lump Lump Enterprises, Inc., Bill Murray, The objection is being held in abeyance
                    Goldenlight Films, Inc., and Ted Melfi [Docket No. 589 - filed April 30, pending the appeal at Docket No. 2065.
                    2018]

  T.                Scavenger, LLC [Docket No. 590 - filed April 30, 2018]                      The hearing on this matter has been
                                                                                                continued to the next omnibus hearing date.




                                                                       3
 RLF1 21307306v.1
                                   Case 18-10601-MFW         Doc 2395         Filed 05/31/19   Page 12 of 22



Tab                 Respondent                                                                   Status

  U.                WB Studio Enterprises Inc. and Warner Bros. Entertainment Inc. [Docket The hearing on this matter has been
                    No. 592 - filed April 30, 2018] [Supplemental Objection at Docket No. continued to the next omnibus hearing date.
                    1820 - filed December 4, 2018] [Supplemental Objection at Docket No.
                    2100 – filed February 15, 2019 (withdrawn at Docket No. 2313)]

  V.                Bank of America, N.A. [Docket No. 599 - filed April 30, 2018]           The hearing on this matter has been
                                                                                            continued to the next omnibus hearing date.
  W.                Portfolio Funding Company LLC I [Sealed at Docket No. 603 - filed April The hearing on this matter has been
                    30, 2018] [Redacted at Docket No. 604 - filed April 30, 2018]           continued to the next omnibus hearing date.

  X.                Creative Artists Agency, LLC [Docket No. 601 - filed April 30, 2018]  The hearing on this matter has been
                                                                                          continued to the next omnibus hearing date.
  Y.                Bruce Cohen Productions and Bruce Cohen [Docket No. 607 - filed April The objection is being held in abeyance
                    30, 2018]                                                             pending the appeal at Docket No. 2065.

  Z.                Lesia Anson [Docket No. 630 - filed April 30, 2018]                          On April 8, 2019, the Court entered an order
                                                                                                 [Docket No. 2279] holding this objection in
                                                                                                 abeyance pending the resolution or other
                                                                                                 disposition of related litigation pending in
                                                                                                 the United States District Court for the
                                                                                                 Central District of California.




                                                                          4
 RLF1 21307306v.1
                                   Case 18-10601-MFW        Doc 2395      Filed 05/31/19   Page 13 of 22



Tab                 Respondent                                                                Status

  AA.               Contract Counterparties [Wang Qin, Wang Hong, Amityville Horror        Certain portions of this matter are resolved.
                    Enterprises, LLC, Cindy Lee Stock, Noel Lutz, Gabrielle Lutz, Melissa  The Court entered orders approving
                    Irwin, Vertigo Prime Inc., Good Fear Film, Inc., Roy Lee, Chris Bender,stipulations attached thereto resolving
                    22nd and Indiana Inc., Bradley Cooper, Tim Gunn Productions Inc., Tim  certain portions of this matter at Docket No.
                    Gunn, Fade to Black Productions, Inc., Tom Ford, Outerbanks            1573 for Wang Qin and Wang Hong, and
                    Entertainment, Inc., Kevin Williamson, Music For the People and Mark   Docket No. 1574 for Vertigo Prime Inc.,
                    Wahlberg] [Docket No. 668 - filed May 2, 2018]                         Good Fear Film, Inc., Roy Lee, and Chris
                                                                                           Bender. The Debtors understand that
                                                                                           Spyglass Media Group, LLC (f/k/a Lantern
                                                                                           Entertainment LLC) has been in discussions
                                                                                           with certain counterparties and that Spyglass
                                                                                           Media Group, LLC (f/k/a Lantern
                                                                                           Entertainment LLC) is no longer interested
                                                                                           in acquiring the Tim Gunn Productions Inc.
                                                                                           and Tim Gunn contract(s) subject to
                                                                                           objection. Accordingly, the objection
                                                                                           regarding the Tim Gunn Productions Inc.
                                                                                           and Tim Gunn contracts subject to objection
                                                                                           is moot. The unresolved portions of this
                                                                                           matter have been continued to the next
                                                                                           omnibus hearing date.
  BB.               Lions Gate Entertainment Corp., Lions Gate Films Inc., Anchor Bay The hearing on this matter has been
                    Entertainment LLC, Starz LLC, Starz Media, LLC and Starz Entertainment continued to the next omnibus hearing date.
                    LLC [Docket No. 694 - filed May 3, 2018]

  CC.               Jennifer Aniston and Two Eleven Productions, Inc., Concerning the Film The hearing on this matter has been
                    Derailed [Docket No. 699 - filed May 3, 2018]                          continued to the next omnibus hearing date.

  DD.               Entertainment One [Docket No. 717 - filed May 3, 2018]                    The hearing on this matter has been
                                                                                              continued to the next omnibus hearing date.



                                                                      5
 RLF1 21307306v.1
                                   Case 18-10601-MFW         Doc 2395         Filed 05/31/19   Page 14 of 22



Tab                 Respondent                                                                   Status

  EE.               Unifi Completion Guaranty Insurance Solutions, Inc. as Agent and The hearing on this matter has been
                    Attorney-in-Fact for Atlantic Specialty Insurance Company [Docket No. continued to the next omnibus hearing date.
                    721 - May 3, 2018] [Supplemental Objection at Docket No. 950 - filed May
                    30, 2018]

  FF.               Toyota Motor Sales, U.S.A., Inc. and Toyota Motor Corporation [Docket The hearing on this matter has been
                    No. 728 - filed May 3, 2018]                                          continued to the next omnibus hearing date.

  GG.               Directors Guild of America, Inc., Screen Actors Guild-American The hearing on this matter has been
                    Federation of Television and Radio Artists, the Writers Guild of America, continued to the next omnibus hearing date.
                    West, Inc., Their Respective Pension and Health Plans, and the Motion
                    Picture Industry Pension and Health Plans [Docket No. 742 - filed May 3,
                    2018]

  HH.               Arclight Films [Docket No. 771 - filed May 4, 2018]                   The hearing on this matter has been
                                                                                          continued to the next omnibus hearing date.
  II.               British Broadcasting Corporation (BBC) [Docket No. 821 - filed May 7, The hearing on this matter has been
                    2018]                                                                 continued to the next omnibus hearing date.

  JJ.               Univision Networks & Studios, Inc. [Docket No. 912 - filed May 18, 2018]     Certain portions of this matter are resolved
                                                                                                 subject to the terms set forth in the
                                                                                                 Stipulation By and Among the Debtors,
                                                                                                 Spyglass Media Group, LLC (f/k/a Lantern
                                                                                                 Entertainment LLC), and Univision
                                                                                                 Networks & Studios, Inc. Regarding
                                                                                                 Assumption and Assignment of the Title 33
                                                                                                 Agreement (the “Stipulation”). The Court
                                                                                                 entered an order approving the Stipulation at
                                                                                                 Docket No. 2299. The unresolved portions
                                                                                                 of this matter have been continued to the
                                                                                                 next omnibus hearing date.


                                                                          6
 RLF1 21307306v.1
                                   Case 18-10601-MFW         Doc 2395     Filed 05/31/19   Page 15 of 22



Tab                 Respondent                                                                 Status

  KK.               BBC Worldwide Limited [Docket No. 964 - filed June 1, 2018]               The hearing on this matter has been
                                                                                              continued to the next omnibus hearing date.
  LL.               Jon Gordon and Jon Gordon Productions, Inc. [Docket No. 1274 - filed July The objection is being held in abeyance
                    27, 2018]                                                                 pending the appeal at Docket No. 2065.

  MM.               Luge Club Productions, Inc. [Docket No. 1488 – filed September 17, 2018]   The Debtors understand that Spyglass Media
                                                                                               Group, LLC (f/k/a Lantern Entertainment
                                                                                               LLC) is no longer interested in acquiring the
                                                                                               contract(s) subject to objection.
                                                                                               Accordingly, the objection is moot.
  NN.               The Sapphires Film Holdings Pty Ltd [Informal Response]                    The hearing on this matter has been
                                                                                               continued to the next omnibus hearing date.




                                                                      7
 RLF1 21307306v.1
                         Case 18-10601-MFW         Doc 2395     Filed 05/31/19     Page 16 of 22



                                                        Exhibit B

         Tab       Objection                                                        Status

              A.   Objection of Kanzeon Corp. and David O. Russell to Debtors’     The objection is being held in abeyance
                   Statement Regarding Contracts to Be Transferred Pursuant to the pending the appeal at Docket No. 2065.
                   Asset Purchase Agreement with Lantern Entertainment LLC and
                   Reservation of Rights [Docket No. 1040 - filed June 18, 2018]

              B.   Objection of Bazelevs U.S., Timur Bekmambetov, Mirsand           The hearing on this matter has been
                   Limited, Tengri, Inc. and Mirsand Limited re Executory Nature    continued to the next omnibus hearing date.
                   of Current War Producing Service Agreement and Amendment
                   Thereto [Docket No. 1043 - filed June 18, 2018]

              C.   Objection of Bruce Cohen Productions and Bruce Cohen to          The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred         pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1045 - filed June 18, 2018]

              D.   Objection of Dynamic ‘88 Productions, Inc., George Clooney,      The objection is being held in abeyance
                   Good Lie, Inc., and Grant Heslov to Debtors’ Statement           pending the appeal at Docket No. 2065.
                   Regarding Contracts to Be Transferred Pursuant to the Asset
                   Purchase Agreement with Lantern Entertainment LLC; and
                   Reservation of Rights [Docket No. 1046 - filed June 18, 2018]

              E.   Objection of 22nd and Indiana Inc. and Bradley Cooper to         The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred         pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC [Docket No. 1048 - filed June 18, 2018]




RLF1 21307306v.1
                         Case 18-10601-MFW          Doc 2395      Filed 05/31/19     Page 17 of 22



         Tab       Objection                                                          Status

              F.   Objection of Meryl Streep to Debtors’ Statement Regarding          The objection is being held in abeyance
                   Contracts to Be Transferred Pursuant to the Asset Purchase         pending the appeal at Docket No. 2065.
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1049 - filed June 18, 2018]

              G.   Objection of Canal Productions, Inc. and Robert De Niro to         The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred           pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1050 - filed June 18, 2018]

              H.   Response and Reservation of Rights of The Estate of Wes            The objection is being held in abeyance
                   Craven Regarding Debtors’ Statement Regarding Contracts to         pending the appeal at Docket No. 2065.
                   Be Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC [Docket No. 1052 - filed June 18,
                   2018]

              I.   Objection of Willie Lump Lump Enterprises, Inc., and Bill          The objection is being held in abeyance
                   Murray to Debtors’ Statement Regarding Contracts to Be             pending the appeal at Docket No. 2065.
                   Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC; and Reservation of Rights [Docket
                   No. 1055 - filed June 18, 2018]

              J.   Objection of Sabjaka Productions II, Inc., and Julia Roberts to    The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred           pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1058 - filed June 18, 2018]




                                                              2
RLF1 21307306v.1
                         Case 18-10601-MFW          Doc 2395     Filed 05/31/19       Page 18 of 22



         Tab       Objection                                                           Status

              K.   Joinder of Jennifer Lawrence and Floffin, Inc. to the Objections    The objection is being held in abeyance
                   Filed by (I) Kanzeon Corp. and David O. Russell, (II) 22nd and      pending the appeal at Docket No. 2065.
                   Indiana Inc. and Bradley Cooper, and (III) Canal Productions,
                   Inc., and Robert De Niro to Debtors’ Statement Regarding
                   Contracts to Be Transferred Pursuant to the Asset Purchase
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1059 - filed June 18, 2018]

              L.   Objection of Donna Gigliotti to Debtors’ Statement Regarding        The objection is being held in abeyance
                   Contracts to Be Transferred Pursuant to the Asset Purchase          pending the appeal at Docket No. 2065.
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1063 - filed June 18, 2018]

              M.   Response of Visiona Romantica, Inc. and Quentin Tarantino to        The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred            continued to the next omnibus hearing date.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC and Reservation of Rights [Docket No. 1064
                   - filed June 18, 2018]

              N.   Response to and Reservation of Rights of JCP Enterprises, Inc.,     The hearing on this matter has been
                   New Crime Productions, LLC, Cusack Enterprises, LLC, and            continued to the next omnibus hearing date.
                   John Cusack to Debtors’ Statement Regarding Contracts to Be
                   Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC [Docket No. 1065 - filed June 18,
                   2018]

              O.   Objection of Jerry’s Brother, Inc., and David Zucker to Debtors’ The objection is being held in abeyance
                   Statement Regarding Contracts to Be Transferred Pursuant to the pending the appeal at Docket No. 2065.
                   Asset Purchase Agreement with Lantern Entertainment LLC;
                   and Reservation of Rights [Docket No. 1066 - filed June 18,
                   2018]


                                                             3
RLF1 21307306v.1
                         Case 18-10601-MFW         Doc 2395     Filed 05/31/19       Page 19 of 22



         Tab       Objection                                                          Status

              P.   Limited Objection and Reservation of Rights of Miramax Film        The hearing on this matter has been
                   NY, LLC to the Debtors’ Statement Regarding Contracts to Be        continued to the next omnibus hearing date.
                   Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC [Docket No. 1067 - filed June 19,
                   2018]

              Q.   Objection of Wang Qin and Wang Hong to the Debtors’                This matter is partially resolved. The Court
                   Statement Regarding Contracts to Be Transferred Pursuant to the    entered an order approving a stipulation
                   Asset Purchase Agreement with Lantern Entertainment LLC            attached thereto resolving the matter at
                   [Docket No. 1231 - filed July 11, 2018]                            Docket No. 1573. The unresolved portions of
                                                                                      this matter have been continued to the next
                                                                                      omnibus hearing date.




                                                            4
RLF1 21307306v.1
                              Case 18-10601-MFW          Doc 2395     Filed 05/31/19       Page 20 of 22



                                                              Exhibit C

         Tab            Objection                                                           Status

                   A.   Limited Objection of Viacom International Inc. to Notice of         The hearing on this matter has been
                        Filing of List of Assumed Contracts [Docket No. 1493 - filed        continued to the next omnibus hearing date.
                        September 17, 2018] [Objection and Reservation of Rights at
                        Docket No. 1813 - filed December 4, 2018]

                   B.   Response and Reservation of Rights of Executory Contract            The hearing on this matter has been
                        Counterparties to Notice of Filing of List of Assumed Contracts     continued to the next omnibus hearing date.
                        Pursuant to Sale Order [Docket No. 1496 - filed September 17,       Certain of these parties have their portions of
                        2018] [Bill Murray and Willie Lump Lump Enterprises, Inc.,          the objection held in abeyance pending the
                        Brad Pitt and Potter, Inc., Bruce Cohen and Bruce Cohen             appeal at Docket No. 2065.
                        Productions, David O. Russell and Kanzeon Corp., David
                        Zucker and Jerry’s Brother, Inc., Donna Gigliotti, George
                        Clooney and Dynamic ’88 Productions, Inc., Grant Heslov and
                        Good Lie, Inc., Jake Gyllenhaal and Cykel Corp., John Cusack,
                        JPC Enterprises, LLC, Cusack Enterprises, LLC, New Crime
                        Productions, LLC, Jon Gordon and Jon Gordon Productions,
                        Inc., Julia Roberts and Sabajka Productions II, Inc., Lorenzo di
                        Bonaventura and di Bonaventura Pictures, Inc., Meryl Streep;
                        Peter Chernin and PC Films, Inc., Rachel McAdams and Pink
                        Fox, Inc., Robert De Niro and Canal Productions, Inc., The
                        Estate of Wes Craven, Theodore Melfi and Goldenlight Films,
                        Inc.]




RLF1 21307306v.1
                              Case 18-10601-MFW         Doc 2395      Filed 05/31/19      Page 21 of 22



         Tab            Objection                                                          Status

                   C.   Limited Objection of Certain Contract Counterparties to            The objection is being held in abeyance
                        Debtors’ Notice of Filing of List of Assumed Contracts Pursuant    pending the appeal at Docket No. 2065.
                        to Sale Order and Reservation of Rights [Docket No. 1497 -
                        filed September 17, 2018] [Wang Qin, Wang Hong, Vertigo
                        Prime Inc., Good Fear Film, Inc., Roy Lee, Chris Bender, 22nd
                        and Indiana Inc., Bradley Cooper, Fade to Black Productions,
                        Inc., Tom Ford, Outerbanks Entertainment, Inc., Kevin
                        Williamson, Music For the People and Mark Wahlberg]

                   D.   Objection of Jon Gordon and Jon Gordon Productions, Inc. to        The objection is being held in abeyance
                        Notice of Filing of List of Assumed Contracts Pursuant to Sale     pending the appeal at Docket No. 2065.
                        Order; and Reservation of Rights [Docket No. 1498 - filed
                        September 17, 2018]

                   E.   Objection of Executory Contract Counterparties to Supplemental The objection is being held in abeyance
                        Notice of Filing of List of Assumed Contracts Pursuant to Sale    pending the appeal at Docket No. 2065.
                        Order [D.I. 1695]; and Reservation of Rights [Docket No. 1769 -
                        filed November 26, 2018] [Bruce Cohen, Bruce Cohen
                        Productions, Robert De Niro, Canal Productions, Inc., Donna,
                        Gigliotti, David Zucker, Jerry’s Brother, Inc., David O. Russell,
                        Kanzeon Corp., Bill Murray, Willie Lump Lump Enterprises,
                        Inc., Julia Roberts, Sabajka Productions II, Inc., and Meryl
                        Streep]

                   F.   Limited Objection of Viacom International Inc. to Notice of        The hearing on this matter has been
                        Filing of List of Assumed Contracts [Docket No. 1772 - filed       continued to the next omnibus hearing date.
                        November 26, 2018]; Objection and Reservation of Rights of
                        Viacom International Inc. and its Controlled Affiliates to
                        Supplemental Notice of Filing of List of Assumed Contracts
                        [Docket No. 1812- filed December 4, 2018]



                                                                  2
RLF1 21307306v.1
                              Case 18-10601-MFW         Doc 2395     Filed 05/31/19      Page 22 of 22



         Tab            Objection                                                         Status

                   G.   Objection of Stephen King to Supplemental Notice of Filing of     The hearing on this matter has been
                        List of Assumed Contracts Pursuant to Sale Order [Docket No.      continued to the next omnibus hearing date.
                        1808 - filed December 4, 2018]

                   H.   Objection of Interested Party Studiocanal S.A.S. to Assumption    The hearing on this matter has been
                        and Assignment of Executory Contract, and Reservation of          continued to the next omnibus hearing date,
                        Rights [Docket No. 1814 - filed December 4, 2018] [Declaration    and any further adjournment will be agreed
                        at Docket No. 1815 - filed December 4, 2018; SEALED Exhibit       upon by Studiocanal and Spyglass Media
                        A at Docket No. 1816 - filed December 4, 2018]                    Group, LLC (f/k/a Lantern Entertainment
                                                                                          LLC).




                                                                 3
RLF1 21307306v.1
